Title: From Thomas Jefferson to Bayard & Co. LeRoy, 18 July 1823
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


                        Messrs Leroy, Bayard & co.
                        
                            Monticello
                            July 18. 23.
                        
                    I informed you in my letter of the 8th that although delayed by circumstances, I was not unmindful of the discharge of my remaining bond to Messr Van Staphorsts; and my grandson is now on a journey to my estate in Bedford to expedite the fulfilment of this duty. but if I may be permitted to understand from your favor of the 10th that some delay might be admitted on payment of the interest, I shall be glad to avail myself of this indulgence for a short time only, perhaps a few months, and they shall not be many, I therefore now desire Colo Bernard Peyton, my correspondent in Richmond, to remit you 125.D. the interest of the last year, which will spare me from any sacrifice that the pressure even of a short time might occasion. Accept the assurance of my great esteem & respect.
                        Th: Jefferson
                    